             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                       CENTRAL DIVISION


MICHAEL MARSHALL                                              PLAINTIFF
#6899-19
v.            No. 4:19-cv-629-DPM-BD
ERIC HIGGINS, Warden, Pulaski County
Detention Center; DOES, Commissary,
Federal Government, Marshals Office;
PULASKI COUNTY DETENTION
CENTER; WATERS, Sergeant; EZELL,
Sergeant; RAMSEY, Deputy; ADAMS,
Deputy; and ROBINSON, Deputy                                DEFENDANTS

                                 ORDER
      The Court adopts Magistrate Judge Deere's unopposed
recommendation, NQ 14.   FED.   R. CIV. P. 72(b) (1983 addition to advisory
committee notes) . Marshall's claims against Higgins and the Doe
Defendants are dismissed without prejudice, as are his claims about
commissary charges. His claims about the grievance procedure and his
claims against the Pulaski County Detention Center are dismissed with
prejudice.
     So Ordered.
                                      ~        ',/[_~ 1-:
                                                     (/
                                   D .P. Marshall Jr.
                                   United States District Judge

                                       t   !&cR~ ~19
